              Case 6:20-cv-00812-ADA Document 29 Filed 12/07/20 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                            No. 6:20-cv-00812-ADA
BRAZOS LICENSING AND DEVELOPMENT,
                                                       JURY TRIAL DEMANDED
                  Plaintiff,

         v.

JUNIPER NETWORKS, INC.,

                  Defendant.


                          BRAZOS’S ANSWER TO JUNIPER’S COUNTERCLAIMS

         Plaintiff/Counterclaim-Defendant WSOU Investments, LLC d/b/a Brazos Licensing and

Development (“Brazos”) hereby responds to the counterclaims in Defendant/Counterclaim-

Plaintiff Juniper Networks, Inc.’s (“Juniper’s) Amended Answer and Counterclaims (Dkt. 17)

(the “Counterclaims”) as follows:

         Brazos denies all allegations contained in headings preceding individually numbered

paragraphs of the Counterclaims. Brazos denies all allegations to the extent not expressly

admitted. Brazos hereby responds to the individually numbered paragraphs of the Counterclaims

as follows:

                                            THE PARTIES

          1.      On information and belief, Brazos admits that Juniper is a corporation organized

 under the laws of Delaware. Brazos lacks knowledge or information sufficient to form a belief

 as to the truth or falsity of the remaining allegations of this paragraph, and therefore denies

 them.
        Case 6:20-cv-00812-ADA Document 29 Filed 12/07/20 Page 2 of 6




       2.      Brazos admits that it is a limited liability company formed under the laws of the

State of Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco,

Texas 76701.

                                   JURISDICTION AND VENUE

       3.      The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Brazos admits that

Juniper’s counterclaims purport to arise under the patent laws of the United States, 35 U.S.C.

§1 et seq., and the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. Brazos admits

that this Court has subject matter jurisdiction over Juniper’s Counterclaims under 28 U.S.C.

§§ 1331 1338, 2201, and 2202. Brazos admits that an actual controversy exists under the

Declaratory Judgment Act because Brazos alleges that Juniper has infringed and is infringing

U.S. Patent No. 7,382,781 (“the ’781 Patent”), and Juniper denies those allegations. Brazos

denies any remaining allegations of this paragraph.

       4.      The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Brazos admits that this

Court has personal jurisdiction over Brazos with respect to the Counterclaims. Brazos denies

any remaining allegations of this paragraph.

       5.      The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Brazos admits that, for

purposes of the Counterclaims, venue is proper in this district. Brazos denies any remaining

allegations of this paragraph.




                                                2
        Case 6:20-cv-00812-ADA Document 29 Filed 12/07/20 Page 3 of 6




                                            COUNT I
             DECLARATION OF NON-INFRINGEMENT OF U.S. PATENT NO. 7,382,781

       6.      Brazos repeats and realleges its responses to the preceding paragraphs with the

same force and effect as if fully restated herein.

       7.      Brazos admits that on September 4, 2020, it filed a Complaint alleging patent

infringement claims against Juniper.

       8.      Brazos admits that its Complaint alleges that Juniper infringes at least Claim 18 of

the ’781 Patent. Brazos denies the remaining allegations contained of this paragraph.

       9.      The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Brazos admits that an

actual, continuing, and justiciable controversy exists between Juniper and Brazos as to

Juniper’s infringement of claims of the ’781 Patent. Brazos denies the remaining allegations of

this paragraph.

       10.     This paragraph does not state a contention to which a response is required. To the

extent a response is nonetheless deemed to be required, Brazos denies that Juniper is entitled to

a judicial determination and declaration that Juniper does not and has not infringed, contributed

to the infringement of, or induced infringement of any claim of the ’781 Patent either literally

or under the doctrine of equivalents, willfully, or in any other manner.

                                       COUNT II
                  DECLARATION OF INVALIDITY OF U.S. PATENT NO. 7,382,781

       11.     Brazos repeats and alleges its responses to the preceding paragraphs with the

same force and effect as if fully restated herein.

       12.     The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Brazos denies the

allegations of this paragraph.


                                                 3
          Case 6:20-cv-00812-ADA Document 29 Filed 12/07/20 Page 4 of 6




         13.   Brazos denies the allegations of paragraph 13.

         14.   This paragraph does not state a contention to which a response is required. To the

 extent a response is nonetheless deemed to be required, Brazos denies that Juniper is entitled to

 a judicial determination and declaration that the claims of the ’781 Patent are invalid.

                                      REQUEST FOR RELIEF

       The paragraphs under the “Request for Relief” heading set forth the statement of relief

requested by Juniper, to which no response is required. To the extent a response is nonetheless

deemed to be required, Brazos denies that Juniper is entitled to any relief in any form whatsoever

from Brazos and specifically denies that Juniper is entitled to any of the relief sought in

Paragraphs A–G of Juniper’s Request for Relief.

       Brazos respectfully requests that the Court enter judgment:

       (a)     dismissing the Counterclaims in their entirety;

       (b)     awarding Brazos its reasonable attorney fees and costs in defending this action;

               and

       (c)     granting Brazos such other and further relief as the Court deems just and proper.

                                BRAZOS’S ADDITIONAL DEFENSES

       As further answer and as additional defenses, but without assuming any burden that it

would not otherwise have or admitting that it bears the burden of proof with respect to any of the

following, Brazos asserts the following defenses and alleges as follows. Brazos reserves all

rights to allege additional defenses that become known though the course of discovery.

                                   AFFIRMATIVE DEFENSE ONE

       Juniper’s Counterclaims fail to state a claim upon which relief can be granted.




                                                  4
         Case 6:20-cv-00812-ADA Document 29 Filed 12/07/20 Page 5 of 6




                               RESERVATION OF ALL DEFENSES

       Brazos alleges that it may have other separate and additional defenses of which it is not

presently aware and hereby reserves the right to raise such defenses by amendment of this

Answer to Juniper’s Counterclaims, including to conform to proof at trial. Brazos therefore

reserves all defenses under the Federal Rules of Civil Procedure, including Rule 8(c), the Patent

Laws of the United States and any other and additional defenses, at law or in equity, that are now

or may become available or appear during, or as a result of, discovery proceedings in this action.

                                   DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38, Brazos demands a trial by jury of all issues from this

Answer to Juniper’s Counterclaims that are triable by a jury.




                                                5
         Case 6:20-cv-00812-ADA Document 29 Filed 12/07/20 Page 6 of 6




                                       Respectfully submitted,

Dated: December 7, 2020                /s/ Raymond W. Mort, III
                                       Raymond W. Mort, III
Edward J. Naughton                     Texas State Bar No. 00791308
(admitted pro hac vice)                raymort@austinlaw.com
enaughton@brownrudnick.com             THE MORT LAW FIRM, PLLC
Rebecca MacDowell Lecaroz              100 Congress Avenue, Suite 2000
(admitted pro hac vice)                Austin, Texas 78701
rlecaroz@brownrudnick.com              tel/fax: (512) 677-6825
BROWN RUDNICK LLP
One Financial Center
Boston, Massachusetts 02111
telephone: (617) 856-8200
facsimile: (617) 856-8201

Alessandra C. Messing
(admitted pro hac vice)
amessing@brownrudnick.com
Timothy J. Rousseau
(admitted pro hac vice)
trousseau@brownrudnick.com
Yarelyn Mena
(admitted pro hac vice)
ymena@brownrudnick.com
BROWN RUDNICK LLP
7 Times Square
New York, New York 10036
telephone: (212) 209-4800
facsimile: (212) 209-4801

David M. Stein
Texas State Bar No. 797494
dstein@brownrudnick.com
Sarah G. Hartman
California State Bar No. _
shartman@brownrudnick.com
BROWN RUDNICK LLP
2211 Michelson Drive, 7th Floor
Irvine, California 92612
telephone: (949) 752-7100
facsimile: (949) 252-1514
                                       Counsel for Plaintiff
                                       WSOU Investments, LLC d/b/a
                                       Brazos Licensing and Development




                                       6
